     Case 1:20-cr-00405-SHS Document 30 Filed 02/18/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                  ·------x
                                                                           /
UNITED STATES OF AMERICA.                                   �-Cr-� (SHS)

               -v-                                           WAIVER OF RtGHT TO BE
                                                             PAESENT AT CRIMINAL PROCEEDING


    I
-----------------x.
                              Defendant.




Cbedt Procffd1nc that Appllea



7
        Entry of Plea of Guilty


I am aware that I have been charged with violations uf federal law. I have cooaultcd with my •ttomcll
about those charges. I have decided that l wish to enter a plea of guilty to certain charges. I mv1i-1a
I have a right to appear before a judge m a courtroom in the Southern District of New York to enter rqy
plea of guilty and to have my attorney beside me as J do. I am also aware that the public health
emergency created by the COVID-19 pandemic has interfered with travet and restricted access to the
fedaral courthouse. l have discussed these issues with my attorney. By signing this document, I wish ti
advise the court that I willingly give up my right to appear in personbefore  the judge to enter a plea <K
guilty. By signing this document, I also wish to advise the court that I willingly give up any right I I
might lw.ve to have my attorney next to me as 1 enter my plea so long as the following conditions are
met. I want my attorney to be able to participate in the prncttding and to: be able to speak oo my bcbal
during the proceeding. 1 also want the ability to speak privately with my attorney at any time during tht
proceeding if I wish to do so.




Date:
               Print Name                                   Signature of Defendant




                                                 4
        Case 1:20-cr-00405-SHS Document 30 Filed 02/18/21 Page 2 of 3




I understand that I have a right to appear before a judge in a courtroom in the Southern District ofNe"j
York at the time of my sentence and to speak directly in that courtroom to the judge who will sentence1
me. l am also aware that the public health emergency created by the COVlI)-19 pandemic has intern
with travel and restricted access to the federal courthouse. I do not wish to wait until the end of this
emctgcncy to be sentenced. I have discussed these issues with my attomcr. and willingly give up my I
right to be present, at the time my sentence is impo� in the courtroom with my attorney and the jlJdae
who will impose that sentence. By signing this document, I wish to a� the cowt that I willingly gi�c
up my right to appear in a courtroom in the Southern District of New York for my sentencing
proceedipg as well as my right to have my attorney next to me at the time bf sentencing on the followipJ
conditions. I want my attorney to be able to participate in the proceeding !lDd to be able to speak on my
behalf� the proceeding.           I also want the ability to speak privately with my attorney at any time
during tbc proceeding if I wish to do so.                                                              I

                                                        �WW.�
                                                            Signature of defendant


I hereby affirm that I am aware of my obligation to discuss with my clientthe charges against my cli�t.
my client's rights to attend and participate in the criminal proceedings encpmpassed by this waiver, am
this waiver and consent form. I a.ffinn that my client knowingly and volu,tarily consents to the
proceedmgs being held with my client and me both participating remotely,




Date:
                                                            Signature of Defense Counsel




Addendum for a      fendaat who reqllirea servkes of an Interpreter:
        Case 1:20-cr-00405-SHS Document 30 Filed 02/18/21 Page 3 of 3
          C




I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
tranalatcd this doc      t, in its entirety, to the defendant before the dcfe�nt signed iL The
interpreter's name· : _________




Date:
                Si ature of Defense Counsel




Accepted:
                     turcofludge
                       New York, New York
                       February 18, 2021




                                                  6
